UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:09-cr-00551-ELH-1; 1:12-cv-01321-ELH)


Submitted:   June 10, 2014                 Decided:   August 5, 2014


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Lee, Appellant Pro Se.       Peter Marshall Nothstein,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Sujit
Raman, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benjamin      Lee    seeks    to       appeal      the     district     court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                28   U.S.C.      § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this   standard      by

demonstrating         that     reasonable           jurists       would     find     that     the

district       court’s      assessment      of       the    constitutional           claims    is

debatable      or     wrong.        Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Lee has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   Lee

moves to seal the entire case.                            While we see no compelling

reason to seal everything, see In re State-Record Co., 917 F.2d

124,   129     (4th    Cir.    1990)      (docket         entry    sheet    not      likely    to

                                                2
contain information prejudicial to the criminal defendant), we

will grant the motion insofar as it pertains to his informal

brief and the motion to seal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         DISMISSED




                                3